DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/25/2021 has been entered.  Claims 1-8, 10-14, and 16-20 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 7,144,948 B2) in view of Nair et al. (US 2013/0211155 A1).
	Regarding claims 1, 4-5, and 17-18, Yamauchi et al. disclose 45 mole% of fluoroolefin, 10 mol% of vinyl ether, and 10 mol% of hydroxyl vinyl ether as shown in Example 3.  The fluoroolefin includes a tetrafluoropropylene from a short list (C3/L28-38).  The monomer (b) includes monomer having a hydroxyl group (i), such as 2-hydroxyethyl vinyl ether, 3-hydroxypropyl vinyl ether, 4-hydroxybutylvinyl ether, 4-hydroxycyclohexyl vinyl ether among others which corresponds to monomer (c) of the instant claims (C3/L39-51).  The another copolymerizable monomer (c) includes a vinyl ester as well as vinyl ethers (C4/L18-44).  As shown in Example 3, only the vinyl ether, cyclohexyl vinyl ether, is used. As shown in Synthesis Example 3, the 4-hydroxybutyl vinyl ether would provide hydroxyl groups in the copolymer.  No polybasic acid anhydride in used in Example 3, and therefore, the carboxyl group is not required.     
	However, Yamauchi et al. does not disclose the tetrafluoropropylene is 1,3,3,3-tetrafluoropropene.  Nair et al. teaches 1,3,3,3-tetrafluoropropene as a monomer for copolymers [0002-0003].  Yamauchi et al. and Nair et al. are analogous art concerned with similar technical difficulty, namely tetrafluoropropene.  It would have been obvious to one of ordinary skill in the 
	Regarding claims 2-3 and 6, Yamauchi et al. disclose the vinyl ester includes vinyl acetate, vinyl propionate, vinyl butyrate, vinyl pivalate, vinyl caproate (C4/L18-44).  In Example 4, VEOVA 10 is used.  It would have been obvious to one of ordinary skill before the effective filing date to substitute the vinyl ether with the vinyl ester since both are functional equivalents of monomer (c) which provides compatibility with the curing, plasticity of the coating film (C4/L18-44).  
	Regarding claim 14, Yamauchi et al. disclose 35-65 mol% of fluoroolefin(a), 1-30 mol% of (b) a monomer having a curable functional group and 20-60 mol% of monomer (c) another copolymerizable monomer (C3/L1-10).  Each of the monomeric units overlap the claimed range and similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 16, Yamauchi et al. disclose during the thin-film vacuum evaporator the heating temperature may be a temperature at which the fluorinated copolymer (A) and the curing agent (C) do not substantially undergo curing reaction (C7/L42-50, C8/L13-17).  .
	
	
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 7,144,948 B2) in view of Nair et al. (US 2013/0211155 A1) as applied to claim 1 above, and further in view of Masuda et al. (US 2009/0043062 A1).
Regarding claims 7-8, Yamauchi et al. discloses a composition as shown above in claim 1.
	However, Yamauchi et al. does not disclose the copolymer has a number average molecular weight of between 5000 and 10000.  Masuda et al. teaches the number average molecular weight of the fluorinated copolymer is form 10,000 to 22,000 which is within the claimed range of claim 7 and overlaps the claimed range of claim 8 [0061].   Yamauchi et al. and Masuda et al. are analogous art concerned with similar technical difficulty, namely powder coatings containing fluoroolefin polymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try obtaining a polymer per the teachings of Yamauchi et al. with the molecular weight as per the teachings of Masuda et al. so that the number of crosslinkable functional groups per molecule will be sufficient and the strength of the coated film after a crosslinking reaction will be good, and a coated film having a good appearance would be obtained [0061].

	
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 7,144,948 B2) in view of Nair et al. (US 2013/0211155 A1).
	Regarding claim 11, Yamauchi et al. disclose fluoroolefin, vinyl ether, and hydroxyl vinyl ether as shown in Example 3.  The fluoroolefin includes a tetrafluoropropylene from a short list (C3/L28-38).  The monomer (b) includes monomer having a hydroxyl group (i), such as 2-hydroxyethyl vinyl ether, 3-hydroxypropyl vinyl ether, 4-hydroxybutylvinyl ether, 4-hydroxycyclohexyl vinyl ether among others which corresponds to monomer (c) of the instant claims (C3/L39-51).  The another copolymerizable monomer (c) includes a vinyl ester as well as vinyl ethers (C4/L18-44).  As shown in Example 3, only the vinyl ether, cyclohexyl vinyl ether is used.  Yamauchi et al. disclose 35-65 mol% of fluoroolefin(a), 1-30 mol% of (b) a monomer having a curable functional group and 20-60 mol% of monomer (c) another copolymerizable monomer (C3/L1-10).  Each of the monomeric units overlap the claimed range and similar properties would be expected.  As shown in Synthesis Example 3, the 4-hydroxybutyl vinyl ether would provide hydroxyl groups in the copolymer.  No polybasic acid anhydride in used in Example 3, and therefore, the carboxyl group is not required.  
	However, Yamauchi et al. does not disclose the tetrafluoropropylene is 1,3,3,3-tetrafluoropropene.  Nair et al. teaches 1,3,3,3-tetrafluoropropene as a monomer for copolymers [0002-0003].  Yamauchi et al. and Nair et al. are analogous art concerned with similar technical difficulty, namely tetrafluoropropene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the tetrafluoropropylene  per the teachings of Yamauchi et al. with 1,3,3,3-tetrafluoropropene as per the teachings of Nair et al., and the motivation to do so would have been as Nair et al. suggests 1,3,3,3-tetrafluoropropene has a low global warming potential and may be used as a monomer for copolymers [0003].  
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 12, Yamauchi et al. disclose the vinyl ether includes ethyl vinyl ether (C4/L18-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cyclohexyl vinyl ether with ethyl vinyl ether which is functional equivalent of vinyl ether (C4/L18-44).
	Regarding claim 13, Yamauchi et al. discloses VeoVa10 as examples of a vinyl ester as shown in Table.  It would have been obvious to one of ordinary skill in the art before the effective filing date to add a vinyl ester such as VeoVa10 since such monomers are suitable as monomer (c) which are compatible with the curing agent and the plasticity of the coating film improves (C4/L18-44).

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that while Yamauchi does teach hydroxyl group-containing vinyl ether monomers as C3/L44-47 they further described at C4/L3-14, that when a hydroxyl group-containing monomer is used, the polymerized copolymer must then be reacted with a polybasic acid anhydride to modify the copolymer so that the hydroxyl group is converted into a .

Allowable Subject Matter
Claims 10 and 19-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767